Case 5:19-cr-00008-EKD-JCH Document 192 Filed 09/03/19 Page 1 of 9 Pageid#: 383

                                                                                 CLE*ATO
                                                                                       e gp4,4jd           .
                                                                                             F
                                                                                             j
                                                                                             gIW
                                                                                               oNNjqqvAp
                                                                                                  D .
                       IN THE UNITED STATES DISTRICT CO URT                             SE? g3 22:
                      FO R TH E W E STER N D ISTRIC T O F W R G IN IA
                               H A RR ISO N BU R G D IW SION                       BKJULIA .pup   #cœ ax
                                                                                        D.Epuw


 VNITED su vksoFAm m cA
 V.                                                  MUPERSEDING INDICTM ENT
 R AM O N CA RR ILLO -R W A LCA BA ,                 criminalNo. .
                                                                 1 :lQ6fbOO0%
    a/k/a RTH E BAR BER ''
 EDU A R DO CO N TR EM S-DE VO R A                   In violation of:
 DA M EL G O M EZ-BA M JA S                          18U.S.C.j924(c)
 ROMAN IDEARTE-BOLANO!                               18U.S.C.j1956(a)(2)(B)(i)& (h)
 A LBER TO A JO N                                    18U.S.C.j1960(b)(1)(C)
 M IG UEL A N G EL PA TR ICIO -C AJER O              21U.S.C.j841(a)
 ISIDRO M M OS-BOJORQUEZ,                            21U.S.C.j846
     a/k/a RC H ILO ''
 JESUS ROGELIO RAM IREZ,
     a/k/a GJESSE ''
 JO N ATH AN R O CA S-O SO R IO ,
     a/k/a O SCA R O SO R IO -M U N O Z
 AN A BE LLA SAN C H EZ-RIO S
 R ITCH IE T RIPLETT
 ERNESTO VALEN4UELA-FLORES,
    a/k/a JUA N FLO R ES-AR R ELLAN O
 JO SE AN TO N IO AR AM BU L-ZUM G A




 TheGrand Jury chargesthat:

                                          C O U NT O N E
                                          21 fiS.c:#846'
              Conspiracy to D istribute and to Possess W ith the Intentto D istribute
                         CocaineHydrochloride,Heroin ' M arquqna
        1.     Beginning on an llnknown date,butno laterthan in or aboutJanuary 2013,and

 continuing to in oraboutFebrtlary 2019,in the W estern DistrictofVirginia and elsewhere,the

 defendants, RAMON UARRILLO-RUVALCABA, EDUARDO CONTREM S-DEVOM ,
 DANIEL GOVEZ-BAM JAS,ROMAN IDEARTE-BOLANOS,ALBERTO JIJON,MI/UEL
Case 5:19-cr-00008-EKD-JCH Document 192 Filed 09/03/19 Page 2 of 9 Pageid#: 384




 ANGEL PATRICIO-CAJERO, ISIDRO M M OS-BOJORQUEZ, a/k/a GGCHILO,'' JESUS '
 ROGELIO M M IREZ,a/k/aGEJESSE,''JONATHAN ROCA S-OSORIO,a/k/aOSCAR OSORIO-

 M UN OZ,ANA BELLA SANCHEZ-RIOS,RITCHIE TRIPLETT,ERNESTO VALENZUELA-

 FLORES, a/k/a JUAN FLORES-ARM LLANQ, Jose Alfredo Santacruz-Godinez, Rogelio
 Santacnzz-Godinez,Guadalupe ttupe''Ibarra-Ayon,Eduardo çt alo''Hem andez-sanchez,and

 HectorçlYuca''Naal-Huchin,and others,known andunknownto the grandj* ,did knowingly
 and intentionally conspire with each other and with otherpersons Icnown and unknown to the

 GrandJuryto comm itthefollowing offensesagainsttheUnited States:to distributeandtopoâsess

 with theintentto distribute controlled substances,including cocainehydrocllloride,aSchedule11

 controlled substance,heroin,a Schedule Icontrolled substance,and marijuana,a Schedule I
 controlled subsfance,inviolationofTitle21,Uàited StatesCode,Section 841(a)(1).
           a. W ith respect to DANIEL GOM EZ-BARAJAS, the am ount involved in the

               conspipcy attributable to him as a resultofhisown conduct,and the conductof

               otherconspiratorsreasonably foreseeabletohim,ismorethan 500gram sofcocaine

              hydrochloride,inviolationofTitle21,United StatesCode,Section 841(b)(1)(B).
              W ith respectto ROM AN IDEARTE-BOLANOS, the amountinkolved in the
              conspiracy am ibutableto him as aresultofhis own conduct,and the conductof

              otherconspiratorsreasonablyforeseeabletohim,ismorethanone(1)kilogrnm of .
              heroin,inviolationofTitle21,UnitedStatesCode,Section 841(b)(1)(A).
              W ith respect to ALBERTO JIJON, the amotmt involved in the conspiracy

              attributable to him as a result of his own conduct, and the conduct of other

              conspirators reasonably foreseeable to him ,is m ore than 500 g'
                                                                             rnm s of cocaine

              hydrochloride,inviolation ofTitle21,UnifedStatesCode,Section841(b)(1)(B).



                                              2
Case 5:19-cr-00008-EKD-JCH Document 192 Filed 09/03/19 Page 3 of 9 Pageid#: 385



             W ith respectto M IGUEL AN GEL PATRICIO-CAJERO,the am ountinvolved in

             theconspiracy attributable to him asa resultofhisoFn conduct,and theconduct

             of other conspirators reasonably foreseeable to him ,ism ore than 500 gram s of

             cocaine hydrochloride, in violation of Title 21,United States Code, Section

             841(b)(1)(B).
          e. Before M IGU EL AN G EL PA TR ICIO-CA JERO com m itted the offense charged in

             this cotm t,M IG UEL A N G EL PA TRICIO-CA JER O w as convicted ofdistribution

             of cocaine, a serious drug felony,for which he served m ore than 12 months

             imprisonm ent and for which he was released from serving any term of

             imprisonm entrelated to thatoffense within 15 yearsofthe comm encem entofthe

             instantoffense.
                     b) w
             W ith mspectto ISIDRO M M OS-BOJORQUEZ,a/k/a ICCHILO,''the amount
             involved in theconspiracy attributable to him asa requltofhisown conduct,and

             the conductofotherconspiratorsreasonably foreseeableto him ,ismore than 500

             grnm s of cocaine hydroclzloride,in violation of Title 21,United States Code,

             Section 841(b)(1)(B).
          g. W ith respect to JONATHAN ROCA S-OSOW O, a/lc/a OSCAR OSOR1O-

             M UN OZ,the am ountinvolved in theconspiracy attributable to ilim asaresultof

             hisown cohduct,and the conductofotherconspiratorsreasonably foreseeableto

             him ,ism ore than 500 grnm s of cocaine hydrochloride,in violation of Title 21,

             UnitedStatesCode,Section841(b)(1)(B).
          h. W ith respect to M TCH IE TRP LETT, the nm otm t involved in the conspiracy

             attributable to him as a result of his own conduct, and the conduct of other



                                            3
Case 5:19-cr-00008-EKD-JCH Document 192 Filed 09/03/19 Page 4 of 9 Pageid#: 386



                conspirators reasonably foreseeable to him ,is more than 500 grnm s ofcoeaine,
                                                                                              (
                                                                                              -.


                hydrochloride,inviolationofTitle21,United StatesCode,Section 841(b)(1)(B).
                                     M anner and M eans

        2.      Aspartofthe conspiracy,m embersand affiliates ofthe'Jalisco N ew Generation

 Cartel (C.
          m G),a M exican-based criminal organization controlling a significant portion of
 narcoticst'
           raffclcing in M exico,transported cocaine hydrochloride,heroin,and madjuana,and
 othercontrolled substances,intotheUnited Statesfrom M exico.

        3.      Aspartofthe conspiracy,CJNG recruited individuals f'
                                                                   rom M exico to reside in

 Axton,Virginia,and W inchester,Virginia,to facilitate the distribution ofcontrolled substances

 from CJNG throughoutthe M id-Atlanticregion oftheUzlited States.

        4.      Aspartoftheconspiracy,CJNG supplied the defendantsand theircoconspirators

 withcocainehydrochloride,heroin,andmadjuanatofartherthosepurposes.
        5.     A spartofthe conspiracy,the defendants and their coconspiratorsm aintained a

 seriesofresidentialpropertiesin and aroundAxton,Virginia,forthepurposeofreceiving,storing,

 packaging,and distributing multiple kilogrnms ofcocaine hydrochloride and multiplepoundsof

 marijuanatheyreceiveddirectly from membersandaffiliatesofCJNG.
        r      Aspartoftheconspiracy,thedefendantsandtheircoconspiratorsreceived multiple

 packagesof15to20potmdsofmarijuanausingtheUnited StatesPostalServiceandcommercial
 delivery servicessentfrom addressesin Califom iato residentialaddressesin and around Axton,

 V irginia.

        7.     Aspartoftheconspiracy,thedefendantsandtheircoconspiratorsreceivedm onthly

 shipmentsof20kilogramsormoreofcocainehydrochloride attheresidentiyladdressesin and
 arotm d A xton,V irginia.



                                              4
Case 5:19-cr-00008-EKD-JCH Document 192 Filed 09/03/19 Page 5 of 9 Pageid#: 387



         8.     A spartofthe conspira'cy, the defendantsand theircoconspiratorsmaintained and

  operated severaldifferentvehiclesto facilitatethetransportation ofcontrolled substances.

         9.     As partof the conspiracy,the defendants and their coconspirators transported

 multiple kilograms of cocaine hydrochloride and multiple potmds ofmarijuana from Axton,
 Virgil a,toW inchester,Virginia,whereitwasf'
                                            urtherdistributed.

         10.    Aspm'tofthe conspiracy,the defendants and their coconspirators received large

 am ountsofUnited Statescurrency aspaymentforthecontrolled substances,and transmittedthat

 curren'
       cy to m embersand affliatesofCJNG based in M exico.

         11.    Allin violation pfTitle21,United StatesCode,Section 846.

                                         C O U N T TW O
                                                    -



                                      7# US.C.# 924(0
               Possession ofaFirearm /a FurtheranceofaDrug Tram cking Crime
         12.    On oraboutJuly 19,2018,in the W estern DistrictofVirginia and elsewhere,the

 defendant,EDUARDO CONTREM S-DEVOM ,did knowingly ppssess a flrenrm,that is,a

 Taunzs .380 caliberhandgtm,in furtheranceofa drug traffcking crime forwhich he may be
 prosecuted in the courtofthe United States,thatisconspiracy to distribute and to possess with

 intentto distribute marijuana,in violation ofTitle 21,United States Code,Sections 846 and
 841(b)(1)(C),assetforthinCountOne.
         13. A11inviolationofTitle 18,United StatesCode,Section924(c)(1)(A).
                                        CO U N T TH R EE
                                   18 u5:c.#1960@)(1)(c)
                     Transmission ofFundsDerivedfrom CriminalOffense
         14.    Beginning in or aboutM ay 2016,and continuing through in or about September

 2018,irltheW esternDistrictofVirgirliaandelsewhere,thedefendant,ANA BELLA SANCHEZ-

 RIOS,did knowingly conduct,control,m anage,supervise,direct,and own allorpartofam oney



                                                5
Case 5:19-cr-00008-EKD-JCH Document 192 Filed 09/03/19 Page 6 of 9 Pageid#: 388



 transm itting businessthataffected interstate and foreign comm erce,and othem ise involved the

 transm ission offundsthatw ere lcnown to the defendantto have been derived from a crim inal.
                                                                     .




 offense,specifically dnlgtraflk king,in violation ofTitle21,United StatesCode,Section 841.

        15. A11inviolationofTitle18,UnitedStatesCode,Section 1960(b)(1)(C).
                                        CO UN T FOU R
                                      18 ES.C'
                                             .f1956(h)
                          Conspiracy to LaunderM onetary Instrum ents

        16.       Beginning in oraboutM ay 2016,and continuing through in oraboutSeptember

 2018,in theW estern DistrictofVirginiaand elsewhere,thedefendant,AN A BELLA SAN CHEZ-

 R IO S and JOSE A N TON IO A R AM BU L-ZU NIGA ,did know ingly and intentionally com bine,

 conspire,and agreetogetherand with each other,and with otherpersons,known and unknown to

 theGrand Jury,to comm itoffensesagainsttheUnited States,inviolation ofTitle 18,United States

 Code,Section 1956,to wit: to transport,transmit,andtransfer,and attem pttotransport,transm it,

 and transferm onetary instrum entsorfundsinvolving the proceedsofspecifed tmlawfulactivity,

 thatis,the distribution and manufactureofcontrolled substancesin violation ofTitle 21,United

 StatesCode,Section 841(a)and conspiracy todistributeand manufacturecontrolled substnnces,
 in violation ofTitle21,United StatesCode,Section 846,from a place in the United Statesto or
              L
 through aplace outsidethe United States,knowingthatthe fundsinvolved in thetransportation,

 transmission,andtransferrepresentedtheproceedsofsom eform ofunlawfulactivityandknowing

 thatsuch transportation,transm ission,andtransferwasdesignedin wholeorin partto'concealand

 disgtzisethenature,location,source,ownership,and controloftheproceedsofspecified unlawful
                                                                           .




 activity,inviolationofTitle18,UnitedStatesCode,Section 1956(a)(2)(B)(i).
                                   O biectoftheConspiracv

        17. Theobjectoftheconspiraùywastoconductnumerouswiretransfersrepresenting


                                              6
Case 5:19-cr-00008-EKD-JCH Document 192 Filed 09/03/19 Page 7 of 9 Pageid#: 389



 the proceeds of the distribution of controlled substances from Axton,Virgirlia to locations in

 M exico in orderto hidethe proceeds and obscure theirnature,location,sotlrce,ownership,and

 control.

                            M anner and M eans ofthe C onspiracv

        The following were am ong the m nnner and means used by the defendants and theiico-

 conspiratorstoaccomplishtheobjectsoftheconspiracy:
        18.    Itwas partof the conspiracy thatANA BELLA SANCHEZ-RIOS owned and

 operated Bella's Tortilla and M eatM arketin M m insville,Virginia which housed an lntermex

 Station capableofsending intem ationalwiretransfers.

        19.    ItwasfurtherpartoftheconspiracythatANA BELLX SANCHEZ-RIOS received
 cash thatrepresented theproceedsofthedistribution ofnarcoticsf'
                                                               rom mem bersand associatesof

 theJaliscoNew Generation Cartel(C.1NG),aM exican-basedcriminalorganizationcontrolling a
 signifcantportion ofnarcoticstrafficldngin M exico,who condpcted distribution activitiesin the

 W estem DistrictofVirginia.

        20.    ltwasfurtherpartofthe conspiracy thatJOSE ANTONIO ARAM BUL-ZUNIGA

 commtmicated with ANA BELLA SAN CHEZ-RIOS and provided herwith nam esand locations

 in M exicoto send theproceedsofthedistribution ofnarcotics.

        21.    It was further part of the conspiracy that ANA BELLA SANCHEZ-RIOS

 conducted wire transfersto M exico,sending the proceeds ofthe distribution ofnarcotics,while

 falsifying nnm es,fabricating reported addresses,and breaking transfers into smallam ounts to

 avoid detection and concealthenattlre,location,sotlrce,owhership,and controloftheproceeds.

        22.    A11inviolationofTitle18,UnitedStatesCode,Section 1956(h).




                                              7
Case 5:19-cr-00008-EKD-JCH Document 192 Filed 09/03/19 Page 8 of 9 Pageid#: 390




                               N O T IC ES O F FO R FEITUR E

        23.    Upon convsction ofthe offense alleged in CountOne,the defendantsshallforfeit

 to the United States,pursuantto Title 21,United States Code,Section 853(a),any property
 cpnstituting,orderived from ,any proceedsobtained,directly orindirectly,asthe resultofsuch

 offense and any property used,orintended to be used,in any mnnnerorpart,to com mit,orto
                                                                'N

 facilitate the comm ission ofthe offense,including realproperty.The United States willseek a

 moneyjudgmentagainstthedefendantsequaltothevalueofanypropertyconstimting,orderived.
 from,any proceeds obtained,directly orindirectly,astheresultofthisoffense and any property

 used,orintended to be used,in any m annerorpart,to comm it,orto facilitatethe comm ission of

 theoffense.

       24.     Upon conviction of the offense alleged in Count Two of this Indictm ent,the

 defendant,EDUARDO CON TREM S-DEVOM ,shallforfeitto the United States,ptlrsuantto

 Title 18,United StatesCode,Section 924(d)and Title28,United StatesCode,Sectio:2461(c),
 any firearms and amm unition involved in or used in the knowing comm ission of the offense,

 includingbutnotlimited to aTauw s380 firearm,SerialNllm ber75641E.
       25.     Upon conviction ofthe offense alleged in CotmtThree of this Indictment,the

 defendant,AN A BELLA SAN CHEZ-RIOS,shallforfeittotheUrlited Statesany property,realor

 persona1,involvedintùisoffense,oranyproprrtytraceabletosuchproperty,pursuanttoTitle18,
 UnitedStatesCodes,Section982(a)(1).TheUzlitedStateswillseekamoneyjudgmentagainstthe
 defendant equalto the value of any property,realorpersonal,involved in this offense,orany

 propertytraceableto such property.

       26. Upon conviction ofthe offense alleged in CotmtFotlr ofthis Vdictment,the
 defendants,ANA BELLA SAN CHEZ-RIOS and JOSE ANTONIO ARAM BUL-ZUNIGA,shall



                                             8
 Case 5:19-cr-00008-EKD-JCH Document 192 Filed 09/03/19 Page 9 of 9 Pageid#: 391




  forfeitto theUnited Statesanyproperty,realorpersonal,involved inthisoffense,oranyproperty

  traceable to such property,pursuantto Title 18,United StatesCodes,Section 982(a)(1).The
  UnitedStateswillseekamoneyjudgmentagainstthedefendantequaltothevalueofanyproperty,
  realorpersonal,involved in tltisoffense,orany propertytraceableto such property.

                lfany ofthe property described above,asa resultofany actor omission ofthe

  defendants:

                a.     cannotbelocated upon theexerciseofdue diligence;

                b.     hasbeen transfen'
                                       ed orsoldto,ordeposited with,athird party;

                C.     hasbeenplacedbeyondthejurisdiction ofthecourq
                       hasbeen substantially dim inished in value;or

                e.     hasbeen com mingled with otherproperty which cannotbe divided
                       withoutdifticulty,

  the defendants shallforfeitto the United States any otherproperty ofthe defendants,up to thç

  valueofthepropertydescribedabove,pmsuanttoTitle21,UnitedStatesCode,Section 853û9.


  A TRUE BILL this 3 f'
                      è, day ofSeptember,2019.




                                                           s/Grand Jul'y Foreperson
                                                           FO REPERSON

       w ''      .

                                  Aa
éOFTHOM SL CU LEN
  UNITED STATES ATTORNEY




                                               9
